Citation Nr: 0904863	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  04-27 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under the provisions of Title 38, United States 
Code, Section 1151.

REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty from April 1952 to April 
1955.  He died on June [redacted], 1989.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.  

The case was previously before the Board in April 2006, at 
which time it was remanded for due process considerations and 
additional development.  The case has been returned to the 
Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran died on June [redacted], 1989; the death certificate 
lists the immediate cause of death as cardiac tamponade, due 
to perforation of the left ventricle, as a consequence of 
electrical ablation for cardiac arrhythmia.  

2.  At the time of the veteran's death, service connection 
had not been established for any disability.  

3.  There is no evidence that the veteran's death was the 
result of carelessness, negligence, lack of proper skill or 
error in judgment on the part of VA health care providers who 
provided the veteran treatment.




CONCLUSION OF LAW

The requirements for Dependency and Indemnity Compensation 
under Title 38, United States Code, Section 1151 for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.361 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Board observes that in Hupp v. Nicholson, 21 Vet App 342 
(2007) the United States Court of Appeals for Veterans Claims 
(Court) expanded the Veterans Claims Assistance Act of 2000 
(VCAA) notice requirements for a DIC claim.  In Hupp, the 
Court held that, when adjudicating a claim for DIC, VA must 
perform a different analysis depending upon whether a veteran 
was service-connected for a disability during his or her 
lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a veteran was service- 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  In addition, the Court found in Hupp 
that the content of the section 5103(a) notice letter will 
depend upon the information provided in the claimant's 
application.  While VA is not required to assess the weight, 
sufficiency, credibility, or probative value of any assertion 
made in the claimant's application for benefits, the Court 
held in Hupp that the section 5103(a) notice letter should be 
"tailored" and must respond to the particulars of the 
application submitted.  A review of the claims file reveals 
that, in light of the Hupp decision, the June 2005 and July 
2005 VCAA notification letters sent to the appellant are 
insufficient.

The March 2005 and May 2006 letters from the agency of 
original jurisdiction (AOJ) to the appellant informed her of 
what evidence was required to substantiate a claim of 
entitlement to service connection for the cause of the 
veteran's death under 38 U.S.C.A. § 1151.  These letters also 
informed her of her and VA's respective duties for obtaining 
evidence.  However, she was not informed of any disabilities 
for which service connection had been established during the 
veteran's lifetime.

In Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007), 
it was held that any VCAA notice error is presumed 
prejudicial and that it is VA's burden to rebut the 
presumption.  In Sanders, the Federal circuit stated that all 
VCAA notice errors are presumed prejudicial and require 
reversal unless the VA can show that the error did not affect 
the essential fairness of the adjudication.  In this case, 
the Board finds that the errors outlined above did not affect 
the essential fairness of the adjudication.  In this regard, 
the Board finds that the purpose of the notice was not 
frustrated in this case, as written statements on appeal by 
the appellant and her representative reflect actual knowledge 
on the part of the claimant of what was needed to 
substantiate the claim for service connection for the cause 
of the veteran's death.  Further, a statement of the case 
issued to the appellant and her then representative informed 
the appellant and her representative that service connection 
had not been established for any disability and what was 
necessary to establish service connection for the cause of 
the veteran's death, including any disabilities for which 
service connection had not been established, as well as the 
legal criteria for establishing entitlement to DIC pursuant 
to 38 U.S.C.A. § 1151.  Hence, the Board finds that any 
defect was cured by actual knowledge on the part of the 
claimant of what was needed to substantiate the claim and 
that further development with regard to VA's duty to notify 
under VCAA would serve no useful purpose.  Sabonis v. Brown, 
6 Vet. App. 426 (1994); Soyini v. Derwinski, 1 Vet. App. 540 
(1991).  

Nevertheless, the May 2006 letter explained  the basis for 
determining an effective date upon the grant of any benefit 
sought, in compliance with Dingess/Hartman.  However, because 
the instant decision denies the appellant's claim, no 
effective date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the U.S. Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision in October 2001 was decided prior to the issuance of 
an initial, appropriate VCAA notice.  However, the case was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  As such, there was no prejudice with 
respect to the timing of the VCAA notice.

The appellant been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  



Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records and reports of VA and 
private post-service treatment, as well as several VA medical 
opinions.  Additionally, the claims file contains the 
appellant's own statements in support of her claim.  The 
Board has carefully reviewed such statements and concludes 
that she has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Compensation shall be awarded for a qualifying additional 
disability or death in the same manner as if such additional 
disability or death was service-connected.  For purposes of 
this section, a disability or death is a qualifying 
additional disability if the disability or death was not the 
result of the veteran's willful misconduct and (1) the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, and the 
proximate cause of the disability or death was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2007).

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior 
to the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based is compared to his or her condition after such 
care, treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  See 38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  See 38 C.F.R. § 
3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  See 38 C.F.R. § 
3.361(c)(2).  Additional disability or death caused by a 
veteran's failure to follow properly given medical 
instructions is not caused by hospital care, medical or 
surgical treatment, or examination.  See 38 C.F.R. § 
3.361(c)(3).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d).  To establish that carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death and (i) that VA failed to exercise the degree of care 
that would be expected of a reasonable health care provider 
or (ii) that VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  See 38 C.F.R. § 3.361(c), (d)(1).

Analysis

At the time of his death, the veteran was not service-
connected for any disability.  
        
The veteran's death certificate shows that he died on June [redacted], 
1989 as a result of cardiac tamponade due to perforation of 
the left ventricle, as a consequence of electrical ablation 
for cardiac arrhythmia.  An autopsy was performed.  That 
report states that the veteran was diagnosed with cardiac 
tamponade, perforation of the left ventricle, and electrical 
ablation of the heart; severe arteriosclerotic disease of the 
coronaries with myocardial infarction, mild generalized 
atherosclerotic disease, and nephrosclerosis; focal fatty 
metamorphosis of the liver; and status-post laparatomy with 
cholecystectomy, remote.  The cause of death was as listed on 
the death certificate, and found to be a therapeutic 
complication.

The RO obtained a VA medical opinion in July 2008.  According 
to that report, a review of the claims folder, including the 
admission history, physical examination, procedure note, and 
autopsy report, was undertaken.  The VA cardiologist 
concluded that the veteran's death from cardiac tamponade, 
which occurred during an attempt at ablation of the ectopic 
focus, was not the result of negligence, carelessness, lack 
of proper skill, error in judgment, or an event not 
reasonably foreseeable.  The VA cardiologist noted that the 
veteran had a prior history of inferior wall myocardial 
infarction and subsequent ventricular tachycardia and that 
cardiac tamponade is a known, but rare, complication of 
radio-frequency ablation, due to catheter perforation of the 
left ventricular.

Based on the relevant evidence of record, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1151 
for VA hospitalization treatment.

After reviewing the evidence of record, it is clear that the 
veteran's death in June 1989 did not result from any 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing treatment, and was not due to an event that was 
not reasonably foreseeable.  The Board acknowledges the 
appellant's contentions that the physicians at the VAMC were 
incompetent when they perforated his left ventricle during 
the electrical ablation for his cardiac arrhythmia, and 
caused his death.  However, the Board points out that the VA 
examiner's July 2008 opinion clearly concludes that the 
perforation of the left ventricle which led to the veteran's 
death was a reasonably foreseeable, albeit rare, complication 
of the electrical ablation for his cardiac arrhythmia.  In 
this regard, the Board notes that the VA examiner did not 
find any evidence that the fatal complication was the result 
of negligence, carelessness, lack of proper skill, or error 
in judgment in VA's medical treatment.  Moreover, there is no 
evidence of record that the veteran's treating providers at 
VA deviated from the appropriate standard of care.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating 
the evidence and rendering a decision on the merits, the 
Board is required to assess the credibility and probative 
value of proffered evidence in the context of the record as a 
whole).  

The appellant's unsubstantiated allegations, sincere as they 
are, are simply unable to rebut the contrary opinion of the 
reviewing VA physician because, as a layperson, the appellant 
lacks the medical training and expertise needed to make the 
dispositive determination regarding causation.  See Van Slack 
v. Brown, 5 Vet. App. 499, 502 (1993), citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

As a result, there is simply no persuasive medical evidence 
of record supporting appellant's belief that the veteran's 
death was attributable to additional disability as a result 
of carelessness, negligence, lack of proper skill, or error 
in judgment on the part of VA doctors.  In conclusion, the 
competent evidence of record fails to establish entitlement 
to DIC benefits pursuant to 38 U.S.C.A. § 1151.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  


ORDER

The claim of entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1151 due to VA hospitalization treatment is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


